                                        THE CITY OF NEW YORK
JAMES E. JOHNSON                       LAW DEPARTMENT                                        KATHLEEN D. REILLY
Corporation Counsel                           100 CHURCH STREET                           Assistant Corporation Counsel
                                              NEW YORK, NY 10007                                  Phone: (212) 356-2663
                                                                                                    Fax: (212) 356-3558
                                                                                           Email: kareilly@law.nyc.gov

                                                                   April 1, 2020
      BY ECF
      Honorable John G. Koeltl                                              Application granted. Parties should
      United States District Judge                                          report to the Court on the status of the
      United States District Court                                          case by July 3, 2020.
      Southern District of New York                                         SO ORDERED.
      500 Pearl Street
      New York, New York 10007                                              New York, NY /s/ John G. Koeltl
                      Re:   Kareem Rose v. City of New York, et al.         April 2, 2020 John G. Koeltl, U.S.D.J.
                            20 Civ. 0295 (PGK) (BCM)
      Your Honor:
                     I am an Assistant Corporation Counsel in the Office of James E. Johnson,
      Corporation Counsel of the City of New York, and the attorney for defendant City of New York
      (“City”) in the above-mentioned matter. Defendant writes respectfully to request a stay of the
      present civil proceeding in its entirety for ninety (90) days in light of the recent developments
      surrounding the COVID-19 pandemic. Plaintiff’s counsel, Jeffrey Rothman, Esq., consents to
      this request.
                      By way of background, plaintiff brings this action, pursuant to 42 U.S.C. § 1983,
      alleging, inter alia, an unlawful stop and seizure and false arrest as a result of his arrest on or
      about October 17, 2018. Plaintiff names the City of New York and Police Officer Anthony
      Sengco as defendants in this action. On January 14, 2020, this matter was designated for
      participation in Local Civil Rule 83.10. (ECF No. 7.) On February 11, 2020, the defendants were
      served with the complaint, and in accordance with the Court’s February 21, 2020 Order
      defendants’ answer is due on May 1, 2020. (ECF No. 11.)
                     As the Court is aware, the country is currently grappling with the COVID-19, or
      coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
      in a state of emergency because of the rapidly developing pandemic situation. On March 13,
      2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
      emergency as well. That same day, the United States District Court for the Southern District of
      New York (“Southern District”) issued Standing Order 20 MISC 138, which encouraged
      individual judges to conduct court proceedings by phone and video conferencing where
      practicable. Also on March 13, 2020, the Southern District issued Standing Order 20 MISC 015,
      which suspended and tolled service of process requirements and deadlines. On March 16, 2020,
      the Southern District issued a Revised Standing Order that further limited access to courthouses.
                On March 20, 2020, Governor Andrew Cuomo issued an executive order
mandating that all non-essential businesses in New York State close and that New York residents
stay inside their homes unless participating in an essential activity. Also on March 20, 2020, the
Southern District issued a memorandum to the Bar that set forth additional emergency protocols,
including limitations on courtroom use and operations for both criminal and civil matters. To
comply with Governor Cuomo’s latest executive order, and in light of pronouncements from
other governmental and judicial officials, expert recommendations, and the further spread of
COVID-19, the New York City Law Department is requiring that the vast majority of its
employees work from home.
                Working from home creates a number of challenges that directly impact litigation.
For example, although most communication may be exchanged through the use of ECF or email,
some correspondence, particularly correspondence pertaining to discovery, still requires the use
of regular mail. The undersigned is not physically present to receive mail sent to the office, and
therefore is unable to reliably receive correspondence from plaintiff. Moreover, working from
home also complicates sending correspondence to plaintiff, and undermines efforts to keep
individuals at home and away from situations that could result in contracting the virus.
                As another example, working from home creates accessibility problems in regards
to documents and files. Although some documents can be easily accessed remotely by electronic
means, many documents cannot be so accessed, because of variables such as format or size. This
inaccessibility prevents defendant from having all the information necessary to, inter alia, fully
assess cases, respond to plaintiff’s demands, and otherwise conduct regular business.
                Finally, the agencies that defendant must regularly communicate and coordinate
with, e.g., the New York City Police Department (“NYPD”) and the various district attorney’s
offices, are facing these same communication and access challenges as they pursue compliance
with Governor Cuomo’s executive order and seek to protect the health and safety of the
individuals in their organizations. These challenges have already made the fulfillment of
document and information requests delayed or impracticable. Such delays and problems are
expected to continue until individuals are allowed to return to their offices
               For the reasons set forth above, this Office respectfully requests that the Court
grant a stay of the instant litigation for ninety (90) days in light of the developing situation
surrounding COVID-19. This will give this Office the time and opportunity needed to adjust to
these new circumstances.
               Defendant thanks the Court for its time and consideration.
                                                            Respectfully submitted,
                                                            Kathleen D. Reilly
                                                            Kathleen D. Reilly
                                                            Assistant Corporation Counsel

cc:    By ECF:
       Jeffrey A. Rothman, Esq., Attorney for Plaintiff




                                              -2-
